—Order, Supreme Court, New York County (Ira Gammerman, J.), entered October 29, 1993, which denied plaintiff’s motion for summary judgment in lieu of complaint and granted defendant’s motion to dismiss the action as time-barred, unan*239imously modified, on the law, to the extent of denying defendant’s motion, and otherwise affirmed, without costs.
Plaintiffs action to recover on a promissory note, which was not commenced until 1993, was dismissed by the IAS Court as time barred by the six-year Statute of Limitations (see, CPLR 213; UCC 3-122), because the demand note was executed in 1986.
However, there was an issue of fact raised as to whether the periodic payments and borrowings against the loan, payments of interest, and repayments of principal took place within six years of the commencement of this action and might serve to extend the Statute of Limitations. Further, an issue of fact was raised as to whether defendant acknowledged her debt to plaintiff in a March 1992 financial statement, which would also extend the limitations period. Concur—Kupferman, J. P., Ross, Asch, Nardelli and Mazzarelli, JJ.